Citation Nr: 1102881	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-36 016	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to an effective date earlier than January 1, 2008, 
for the award of nonservice-connected pension benefits.

(A claim for service connection for a low back disorder with 
radiculopathy is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World 
War II, from November 1942 to September 1943.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2008 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which granted the 
Veteran's claim for nonservice-connected pension benefits and 
assigned an effective date of January 1, 2008.  He wants an 
earlier effective date.

In August 2010, the Veteran testified at hearing at the RO before 
undersigned Veterans Law Judge of the Board.  The Veteran's 
attorney did not attend the hearing, but the Veteran agreed to 
have the hearing even in her absence.

The Board advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In a January 2001, the RO initially awarded the Veteran 
nonservice-connection pension benefits, effective October 31, 
2000.  

2.  On May 5, 2005, however, the RO received a statement from the 
Veteran renouncing his nonservice-connected pension benefits.

3.  The RO terminated his pension benefits effective April 1, 
2005, based on the return of his May 1, 2005 check and the date 
of last payment as of the date of his written renouncement.  

4.  On December 13, 2007, the RO received the Veteran's VA Form 
21-0516-1, Improved Pension Eligibility Verification Report, 
which the RO properly interpreted as a new claim for nonservice-
connected pension benefits. 

5.  In June 2008, the RO notified the Veteran that it had again 
granted 
nonservice-connected pension benefits - this time effective from 
January 1, 2008.


CONCLUSION OF LAW

The criteria are met for a slightly earlier effective date of 
December 13, 2007, for the award of nonservice-connected pension 
benefits.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1, 3.155, 3.159, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant statutes, VA regulations, case law, the 
relevant factual background, and an analysis of its decision.
 
I.  The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
before addressing the merits of a claim for VA disability 
benefits, the Board is generally required to ensure that VA's 
duties to notify and assist obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  



As nonservice-connected pension benefits have been granted, and 
an effective date assigned, the notice requirements of the VCAA 
have been met.  In other words, additional VCAA notice is not 
required concerning this downstream effective date element of the 
claim because the initial intended purpose of the notice has been 
served.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007);; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General 
Counsel has clarified that no additional VCAA notice is required 
for a downstream issue, including the effective date, and that a 
Court decision suggesting otherwise is not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of 
issuing an additional VCAA notice in this situation, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case (SOC) if the disagreement is not resolved.  
And since the RO issued an SOC in August 2009 addressing the 
downstream earlier-effective-date claim, no further notice is 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and 
Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of 
the downstream earlier-effective-date claim has been 
accomplished, and therefore appellate review of this claim may 
proceed without prejudicing the Veteran.  Moreover, resolution of 
this claim ultimately turns on when he re-filed this claim, not 
the etiology, status or severity of his disabilities at any time 
prior, so an examination and opinion are not needed to fairly 
decide his claim for an earlier effective date.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also 
Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing 
situations when it may be necessary to obtain a "retrospective" 
medical opinion to determine the date of onset or severity of a 
condition in years past).



II.  Whether the Veteran is Entitled to an 
Effective Date Earlier than January 1, 2008, for 
the Grant of Nonservice-connected Pension Benefits

The Veteran most recently was awarded nonservice-connected 
pension benefits with an effective date of January 1, 2008.  He 
is requesting an earlier effective date, in part, because it 
previously was determined he was entitled to these same benefits.  
For the reasons and bases set forth below, the Board finds that 
he is entitled to a slightly earlier effective date of December 
13, 2007, which is the date the RO received his re-filed claim.

Applicable statutes and regulations provide that the effective 
date for a claim for disability pension received on or after 
October 1, 1984, is the date of receipt of the claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(1)(ii).  Nevertheless, an 
award of disability pension may not be effective prior to the 
date entitlement arose.  38 C.F.R. § 3.400(b)(1).  If, within one 
year from the date on which he became permanently and totally 
disabled, the Veteran files a claim for a retroactive award and 
establishes that a physical or mental disability that was not the 
result of his willful misconduct was so incapacitating that it 
prevented him from filing a disability pension claim for at least 
the first 30 days immediately following the date on which he 
became permanently and totally disabled, the pension award may be 
made effective from the date of receipt of the claim or the date 
on which he became permanently and totally disabled, whichever is 
to his advantage.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2010).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any 
communication or action indicating intent to apply for one or 
more VA benefits may be considered an informal claim.  38 C.F.R. 
§ 3.155.  An informal claim must identify the benefit sought, 
however, but need not be specific.  See Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).



The term "application" is used interchangeably with "claim" 
and defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); 
see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

In this case, the Veteran initially filed a claim for nonservice-
connected pension benefits on November 16, 2000.  And, in a 
January 2001 decision, the RO awarded him these requested 
benefits, retroactively effective from October 31, 2000.  
But on May 5, 2005, the RO received a statement from him 
renouncing his nonservice-connected pension benefits.  The RO 
therefore terminated his pension benefits effective April 1, 
2005, based on the return of his May 1, 2005, check and the date 
of last payment as of the date of his written renouncement.  The 
Veteran is not disputing this recitation of this chain of events.

On December 13, 2007, the RO received the Veteran's VA Form 21-
0516-1, Improved Pension Eligibility Verification Report, which, 
given his prior renouncement, was properly construed as a new 
claim for nonservice-connected pension benefits.  In an April 
2008 determination, the RO initially denied his claim because he 
had not submitted his and his spouse's income and net worth 
information as requested.  But the RO notified him that,"[i]f 
you submit this information before December 13, 2008, you maybe 
(sic) entitled to pension benefits from December 13, 2007, your 
pension date of claim."  

The Veteran responded by timely submitting this requested income 
and net worth information in May 2008.  As a result, the RO 
notified him in June 2008 that it had again granted nonservice-
connected pension benefits.  However, and inexplicably, instead 
of granting these benefits from the date he had submitted his re-
filed claim on December 13, 2007, the RO assigned an effective 
date of January 1, 2008.  The Board therefore assigns a slightly 
earlier effective date of December 13, 2007, for his award of 
nonservice-connected pension benefits - coinciding with the date 
of receipt of this re-filed claim.  This may not actually result 
in him receiving any additional compensation, however, because 
benefits generally are not actually paid until the first day of 
the month following the award, so starting on the January 1, 2008 
date mentioned.  See 38 C.F.R. § 5111.

In assigning an effective date of December 13, 2007, for this 
award, the Board notes that there is no basis for assigning an 
even earlier effective date.  Although the Veteran had been 
receiving nonservice-connected pension benefits in years past, 
he renounced them on May 5, 2005.  The Board accordingly has 
considered whether he should continue receiving payments 
automatically based on the authority of 38 U.S.C.A. § 5306(c), 
which states that if a new application for benefits is filed 
within one year after the date that VA receives a renouncement of 
the benefit, such application shall not be treated as an original 
application and, instead, benefits will be payable as if the 
renouncement had not occurred.  38 U.S.C.A. § 5306(c) (2010).  

However, this statute is inapplicable in the Veteran's situation 
because he renounced payments on May 5, 2005, and requested to 
resume receiving them on December 13, 2007, so more than two and 
a half years after renouncement (rather than within the one year 
required).  Moreover, the Board has reviewed the file but finds 
no document during the intervening period between the date he 
renounced his pension benefits on May 5, 2005, and the date the 
RO received his new claim for pension benefits on December 13, 
2007, which alternatively could be construed as either an 
informal or a formal claim for these benefits.

Consequently, the Board finds that the Veteran is entitled to a 
slightly earlier effective date of December 13, 2007, for the 
reinstatement of his 
nonservice-connected pension benefits.  But there is no basis for 
assigning an even earlier effective date for this award since 
this is the date of claim after his renouncement on May 5, 2005.




ORDER

An earlier effective date of December 13, 2007, is granted for 
the award of nonservice-connected pension benefits - but subject 
to the provisions of 38 U.S.C.A. § 5111 regarding the actual 
commencement of the payment of these benefits.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


